FILED
                             NOT FOR PUBLICATION                            AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN FRANCISCO HERNANDEZ-                        No. 12-72104
CANCHOLA, a.k.a. Juan Bermedo-Arias,
                                                 Agency No. A095-417-014
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Juan Francisco Hernandez-Canchola, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a continuance and review de novo due process claims.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Hernandez-Canchola’s request for a continuance because he did not demonstrate

good cause. See 8 C.F.R. § 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

Cir. 2009) (factors considered in determining whether the denial of a continuance

constitutes an abuse of discretion include the nature of the evidence excluded as a

result of the denial); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-72104